        Case 2:15-cv-00497-MHT-SRW Document 162 Filed 07/26/19 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF ALABAMA
                                     NORTHERN DIVISION

WEST ALABAMA WOMEN’S CENTER, et
al.,
                                                              CIVIL ACTION
                            Plaintiffs,
                                                              Case No. 2:15-CV-497-MHT
v.

SCOTT HARRIS, M.D., et al.,

                            Defendants.

        PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE EXPENSES

           Pursuant to Rule 54(d)(2) of the Federal Rules of Civil Procedure and 42 U.S.C. § 1988,

Plaintiffs hereby move the Court for an award of their attorneys’ fees and non-taxable expenses

in this matter.1

           1.       This case is a civil rights action brought pursuant to 42 U.S.C. § 1983. On July

10, 2015, Plaintiffs West Alabama Women’s Center (“WAWC”) and Willie Parker, M.D., filed a

complaint for declaratory and injunctive relief alleging that, as applied to Plaintiffs, Ala. Admin.

Code § 420-5-1-.03(6)(b) imposed an undue burden in violation of the Fourteenth Amendment to

the U.S. Constitution. Doc. no. 1. After the Court entered a temporary restraining order

blocking enforcement of the regulation, doc. no. 20, the Court entered a stipulated order directing

the Alabama Department of Public Health (“ADPH”) to amend the challenged regulation and

staying the litigation, see doc. no. 31.

           2.       On July 6, 2016, with the Court’s leave, Plaintiffs—joined by Alabama Women’s

Center and Yashica Robinson White, M.D.—filed a supplemental complaint challenging the

constitutionality of ADPH’s amended regulation (as applied to WAWC and Dr. Parker) and two

1
    A Bill of Costs was filed on November 3, 2017. See doc. no. 142.

                                                          1
     Case 2:15-cv-00497-MHT-SRW Document 162 Filed 07/26/19 Page 2 of 4



newly enacted statutes, Alabama Senate Bill 205, Reg. Sess. 2016 (the “school-proximity law”),

and Alabama Senate Bill 363, Reg. Sess. 2016 (the “D&E ban”). Doc. no. 50.

       3.        On September 29, 2016, pursuant to the parties’ joint motion, the Court entered a

judgment resolving Plaintiffs’ challenge to ADPH’s amended regulation subject to court-ordered

requirements, in which the Court retained jurisdiction over the matter to ensure the parties’

ongoing compliance. Doc. no. 101. On October 26, 2017, following an evidentiary hearing and

the earlier entry of preliminary injunctive relief, the Court entered final judgment in favor of

Plaintiffs in their challenge to the school-proximity law and the D&E ban. Doc. no. 140.

       4.        Pursuant to Plaintiffs’ unopposed motions, this Court extended the deadline for

Plaintiffs to file their motion for attorneys’ fees and non-taxable expenses, first until 14 days

after the issuance of the mandate by the Court of Appeals for the Eleventh Circuit, see doc. no.

145, and then until 30 days after the final disposition of the case by the Supreme Court, see doc.

no. 158.

       5.        On August 22, 2018, the Court of Appeals for the Eleventh Circuit issued an

opinion affirming this Court’s final judgment. Doc. no. 160. On June 28, 2019, the Supreme

Court denied Defendants’ petition for a writ of certiorari. Doc. no. 161. Plaintiffs are thus the

prevailing parties in their suit and are entitled to an award of attorneys’ fees and non-taxable

expenses. See 42 U.S.C. § 1988; Dowdell v. City of Apopka, 698 F.2d 1181, 1192 (11th Cir.

1983) (all reasonable expenses with the exception of routine overhead, may be taxed as costs

under § 1988).

       6.        Plaintiffs fairly estimate that they will seek to recover approximately $1,049,707

in attorneys’ fees and approximately $23,394 in non-taxable expenses they incurred in this case,

in addition to time spent seeking the recovery.



                                                  2
     Case 2:15-cv-00497-MHT-SRW Document 162 Filed 07/26/19 Page 3 of 4



       7.      Counsel have conferred and the parties will attempt to negotiate an agreed

amount. If an agreement cannot be reached, Plaintiffs respectfully propose October 28, 2019, as

the date for submission of Plaintiffs’ brief and declarations in support of this motion.



Dated: July 26, 2019


                                                     Respectfully submitted,

                                                     s/ Andrew Beck
                                                     Andrew Beck*
                                                     New York State Bar No. 4740114
                                                     Alexa Kolbi-Molinas*
                                                     New York State Bar No. 4477519
                                                     AMERICAN CIVIL LIBERTIES UNION
                                                     FOUNDATION
                                                     125 Broad Street, 18th Floor
                                                     New York, NY 10004
                                                     abeck@aclu.org
                                                     akolbi-molinas@aclu.org
                                                     (212) 549-2633

                                                     Randall C. Marshall
                                                     ASB-3023-A56M
                                                     ACLU FOUNDATION OF ALABAMA, INC.
                                                     P.O. Box 6179
                                                     Montgomery, AL 36106-0179
                                                     rmarshall@aclualabama.org
                                                     (334) 265-2754

                                                     Attorneys for Plaintiffs

                                                     * Admitted pro hac vice




                                                 3
     Case 2:15-cv-00497-MHT-SRW Document 162 Filed 07/26/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I, Andrew Beck, do hereby certify that on this 26th day of July, 2019, I electronically filed
the foregoing with the Clerk of the Court for the United States District Court for the Middle
District of Alabama using the CM/ECF system, thereby serving all counsel of record.


                                                      s/ Andrew Beck
                                                      Andrew Beck
                                                      New York State Bar No. 4740114
                                                      AMERICAN CIVIL LIBERTIES UNION
                                                      FOUNDATION
                                                      125 Broad Street, 18th Floor
                                                      New York, NY 10004
                                                      abeck@aclu.org
                                                      (212) 549-2633




                                                 4
